Citation Nr: 0820084	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1958 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
which denied service connection for prostate cancer, claimed 
as due to herbicide exposure in Vietnam.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Subsequent to certification of the veteran's appeal to the 
Board in April 2006, the service representative submitted 
additional evidence to the RO, which was then forwarded to 
the Board.  Specifically, a copy of a September 1961 morning 
report was received at the Board in June 2006, within 90 days 
of certification of the appeal, but did not include a waiver 
of RO review.  This evidence is potentially relevant to the 
veteran's claim.  

Under the provisions of 38 C.F.R. § 20.1304(c), evidence 
which is submitted to the Board within 90 days of 
certification of the appeal, must be referred to the RO for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on the appeal without such referral.  

In April 2008, the Board notified the veteran that additional 
evidence had been received without a waiver of RO review.  
The veteran was advised that he could waive RO consideration 
or have the appeal remanded to the RO for review of the 
additional evidence and readjudication of his claim.  In 
April 2008, the veteran responded that he wanted his appeal 
to be remanded to the RO for review of the additional 
evidence.  Under the circumstances, the Board is compelled to 
remand the appeal for RO consideration of the additional 
evidence prior to appellate review.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board also notes that additional documents from the 
Department of the Air Force Historical Research Agency was 
received at the Board in February 2007, more than 90 days 
after certification of the appeal to the Board, and did not 
include a written explanation as required under Rule 1304(b).  
Although the regulations provide that the evidence should be 
referred to the RO following completion of the Board's 
action, the additional documents are brought to the attention 
of the RO for initial review.  38 C.F.R. § 20.1304(b) (2007).  

Finally, the Board notes that the veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
On remand, the veteran and his representative should be 
provided appropriate notice.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2007).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
currently on appeal per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
merits of the veteran's claim based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

